EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into to be effective as
of January 1, 2007 (the “Effective Date”), by and between ENB Insurance Agency,
Inc., a New York corporation with offices at 16 North Main Street, Angola, New
York 14006 (the “ENB Insurance”), and Robert G. Miller, Jr. (the “Employee”) to
set forth the terms and conditions under which ENB Insurance shall employ the
Employee.

For good and valuable consideration, the receipt of which is acknowledged by the
parties, it is agreed as follows:

1. EMPLOYMENT. ENB Insurance hereby employs the Employee and the Employee hereby
accepts such employment, subject to the terms and conditions herein set forth.
The Employee shall hold the office of President of ENB Insurance effective as of
the Effective Date reporting to the Board of Directors of ENB Insurance (the
“ENB Board”).

2. TERM. The initial term of employment under this Agreement shall begin on the
Effective Date hereof and shall continue until December 31, 2011 subject to
prior termination in accordance with the terms of this Agreement (the “Initial
Term”). Subject to the rights of the parties hereunder to terminate employment
hereunder, the Initial Term may be extended annually by appropriate action of
the ENB Board for successive additional periods of one (1) year commencing on
December 31, 2007 and each anniversary thereof (each such period, an “Additional
Term” and together with the Initial Term collectively, the “Term”).

3. DUTIES.

(a) The Employee shall perform such reasonable duties and functions as the ENB
Board may lawfully assign to him and as are typically performed by executives in
such senior executive position, and the Employee shall comply in the performance
of his duties with the policies of ENB Insurance and Evans Bancorp, Inc., a
Delaware corporation and the parent corporation of ENB Insurance (“Parent”) and
the board of directors of each of ENB Insurance and Parent, and be subject to
the direction of the ENB Board and the board of directors of Parent (the “Parent
Board”).

(b) Employee shall be primarily responsible for the direct management of ENB
Insurance’s resources toward the achievement of strategic and financial
objectives in a manner which is consistent with the ENB Board’s and Parent
Board’s philosophies and policies, and with the various regulatory requirements
applicable to ENB Insurance’s business. The Employee’s primary duties will
consist of account servicing, marketing, recruiting and training as requested by
ENB Insurance and also the solicitation, negotiation, placement and procurement
of insurance business for which ENB Insurance is licensed and authorized to
sell.

(c) The Employee agrees that during the Term, he will comply with all
regulations and guidelines of ENB Insurance, will do nothing to jeopardize or
impair ENB Insurance’s insurance licenses, and will comply with all rules and
regulations of the New York State Insurance Department and the statutes of the
State of New York or any other state which regulates the business(s) of ENB
Insurance.

(d) The Employee shall maintain any and all licenses and permits required to be
owned or possessed by him under applicable law (including NASD License) in order
to perform the duties required by him hereunder. The Employee shall keep and
maintain all of such licenses and permits in full force and effect during the
term of this Agreement.

(e) The Employee shall, except as otherwise provided herein, be subject to ENB
Insurance’s and the Parent’s rules, practices and policies applicable to their
Executive Employees, respectively.

(f) In addition to the foregoing, the Employee shall have such other duties and
responsibilities as may be reasonably assigned to him from time to time by the
ENB Board. Employee agrees to perform such other services and duties consistent
with the office or offices in which he is serving and its responsibilities as
may from time to time be prescribed by the ENB Board.

(g) The Employee shall devote all of his business time and attention, reasonable
vacation time and absences for sickness excepted, to the business and affairs of
ENB Insurance.

4. COMPENSATION. (a) As compensation for the employment services to be rendered
by the Employee hereunder, ENB Insurance agrees to pay, and the Employee agrees
to accept, payable in equal installments in accordance with ENB Insurance’s
practice, an initial annual base salary of $206,000.00. The Employee’s annual
salary hereunder for the remaining years of employment shall be determined by
the ENB Board in its sole discretion, provided, however, that the Employee’s
annual base salary shall not be reduced below $206,000.00. The Employee’s
performance appraisal and salary review shall occur annually on a calendar year
basis with the first review to be held as of January 1, 2008.

(b) In addition to the Employee’s annual base salary, the Employee shall be
entitled to receive “the employee portion” of residual commissions earned on
life insurance and annuities sold through M&W Group, Inc. prior to the date of
this Agreement.

5. BONUS COMPENSATION. The Employee shall be eligible to receive an annual bonus
in such amounts and subject to the achievement of bonus objectives to be
determined from time to time by the ENB Board in its sole discretion. The bonus
arrangement for fiscal year 2007 is outlined on Schedule A hereto.

6. BENEFITS.

(a) Employee shall be entitled to four weeks of paid vacation per year (in
accordance with ENB Insurance’s vacation policy as in effect from time to time),
and to participate in such benefit plans and arrangements and receive any other
benefits customarily provided by ENB Insurance to its senior management
personnel (including any profit sharing, pension, short- and long-term
disability insurance, hospital, major medical insurance and group life insurance
plans in accordance with the terms of such plans) and for which the Employee
shall qualify, and as such plans, programs, and arrangements are from time to
time amended or modified (the “Benefit Plans”). Nothing in this Agreement shall
be construed to require the Bank to establish any specific plan(s) or to prevent
the Bank from amending, modifying or any Benefit Plan.

(b) Subsection (a) above notwithstanding, and subject to the following
conditions and limitations, in lieu of family health care insurance provided
generally to ENB Insurance employees, ENB Insurance shall use commercially
reasonable efforts to maintain for and provide to the Employee a long term
health care insurance policy that covers both Employee and his spouse, provided
the annual cost of such long term health care insurance policy does not exceed
the cost of family health insurance coverage provided by ENB Insurance to its
employees generally.

(c) ENB Insurance shall provide the Employee with a company-owned vehicle, the
specific make and model to be determined by ENB Insurance. ENB Insurance shall
reimburse the Employee, upon presentment of suitable vouchers, for his
reasonable country club dues and his reasonable business expenses, including
travel expenses, incurred or paid by the Employee in connection with his
employment hereunder in accordance with ENB Insurance policy as established from
time to time by the ENB Board. ENB Insurance shall also pay or reimburse the
Employee for fees and expenses associated with membership in trade associations
and professional memberships related to the business of ENB Insurance, as well
as fees for licenses and permits that the Employee is required to maintain to
perform his duties as referenced in Section 3(f) above.

7. TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION.

(a) The Employee’s employment hereunder shall terminate upon the first to occur
of the following:

(i) upon 90 days’ prior written notice to the Employee upon determination by the
ENB Board that the Employee’s employment shall be terminated for any reason
which would not constitute termination “for cause” (as herein defined);

(ii) upon written notice to the Employee upon determination by the ENB Board
that the Employee’s employment shall be terminated “for cause”;



  (iii)   automatically upon the death of the Employee;

(iv) in accordance with the terms of Section 8 upon the “disability” (as
hereinafter defined) of the Employee; and

(v) upon 90 days’ prior written notice by the Employee to the ENB Board of the
Employee’s voluntary termination of his employment.

(b) For the purposes of this Agreement “for cause” shall mean (i) Employee’s
dishonesty, willful misconduct, gross negligence, or fraud in the Employee’s
dealings with ENB Insurance or any of its affiliates or any of ENB Insurance’s
or its affiliates’ customers or otherwise, (ii) the Employee’s loss of his
license to act as an insurance agent in New York State, (iii)indictment for any
crime which in the reasonable judgment of the ENB Board adversely affects the
good name and reputation of ENB or any of its affiliates, or (iv) material
neglect or failure by the Employee to fulfill the Employee’s obligations as
President of ENB Insurance as contemplated by this Agreement where such neglect
or failure shall not have ceased or been remedied within two weeks following
written warning from the ENB Board.

(c) In the event the Employee’s employment is terminated without cause pursuant
to Section 7(a)(i) above, ENB Insurance shall pay the Employee, for a period
equal to the then remaining Term of this Agreement, a monthly payment (subject
to applicable tax withholding) equal to one-twelfth of his then annual base
salary, which amount shall be in lieu of any and all other payments due and
owing to the Employee under the terms of this Agreement (other than any payments
or benefits payable under the terms of the Benefit Plans). ENB Insurance’s
obligation to make payments under this Section 7(c) shall be conditional upon
the Employee’s compliance with his obligations under Sections 12, 13, 14 and 15
hereof.

(d) If the Employee should die during the term of his employment hereunder, this
Agreement shall terminate immediately. In such event, the estate of the Employee
shall thereupon be entitled to receive such portion of the Employee’s then
annual base salary as has been accrued through the date of his death. The
Employee’s estate also shall be entitled to any amounts or benefits payable
under the terms of the Benefit Plans.

(e) Upon termination of the Employee’s employment by ENB Insurance for cause or
by the Employee pursuant to Section 7(a)(v), the Employee shall not be entitled
to any amounts or benefits hereunder other than such portion of the Employee’s
annual salary as has been accrued through the date of his termination of
employment and any accrued and unpaid vacation pay through the date of his
termination of employment (as provided in ENB Insurance’s vacation policy as in
effect from time to time and consistent with applicable law).

8. DISABILITY. The Employee’s employment may also be terminated upon written
notice to the Employee by ENB in the event of the Employee’s disability. For
purposes of this Agreement “disability” shall mean the Employee’s physical or
mental incapacity which prevents the Employee from performing the Employee’s
normal duties on a full time basis, which condition, in the reasonable judgment
of the ENB Board after consultation with medical advisors satisfactory to such
Board and the Employee, is likely to continue for a sufficiently long period of
time so as to be materially detrimental to ENB Insurance’s operations. Any
termination pursuant to this Section 8 shall be effective on the date 30 days
after which the Employee shall have received written notice of ENB Insurance’s
election to terminate hereunder. In such event, the Employee shall thereupon be
entitled to receive, for a period equal to the shorter of (i) 180 days from the
effective date of the Employee’s termination of employment under this Section 8
or (ii) until such date the Employee becomes eligible for long term disability
payments under ENB Insurance’s then existing long term disability plan,
continued scheduled monthly payments of the Employee’s then annual base salary.
Employee shall also be entitled to any amounts or benefits payable under the
terms of the Benefit Plans.

9. ASSIGNMENT. This Agreement is personal to the Employee and the Employee may
not assign or transfer any part of his rights or duties hereunder, or any
compensation due to the Employee hereunder, to any other person, except that
this Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators, heirs,
distributees, devises, legatees or beneficiaries. No payment pursuant to any
will or the laws of descent and distribution shall be made hereunder unless ENB
Insurance shall have been furnished with a copy of such will and/or such other
evidence as the ENB Board may deem necessary to establish the validity of the
payment.

10. AMENDMENT. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in a
writing signed by the Employee and by the Chairman of the ENB Board or such
other director or officer as may be specifically designated by the ENB Board.
Waiver by any party of any breach of or failure to comply with any provision of
this Agreement by the other party shall not be construed as, or constitute, a
continuing waiver of such provision, or a waiver of any other breach of, or
failure to comply with, any other provision of this Agreement.

11. ARBITRATION.

(a) Any disagreement, dispute, controversy or claim arising out of or relating
to this Agreement or the interpretation or validity hereof shall be settled
exclusively and finally by arbitration. It is specifically understood and agreed
that any disagreement, dispute or controversy which cannot be resolved between
the parties, including without limitation any matter relating to the
interpretation of this Agreement, may be submitted to arbitration irrespective
of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justifiable
or ripe for resolution by a court or arbitral tribunal. The arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”).

(b) The arbitral tribunal shall consist of one arbitrator who shall be an
attorney of recognized standing at the bar with at least 15 years experience in
the practice of law. The parties to the arbitration jointly shall directly
appoint such arbitrator within 30 days of initiation of the arbitration. If the
parties shall fail to appoint such arbitrator as provided above, such arbitrator
shall be appointed by the AAA as provided in the Commercial Arbitration Rules
and shall be a person who (i) maintains his or her principal place of business
either within 75 miles of Buffalo, New York and (ii) has had substantial
experience in commercial and business matters. The arbitration shall be
conducted within the Buffalo, New York metropolitan area or in such other city
in the United States of America as the parties to the dispute may designate by
mutual written consent. The arbitrator shall award reimbursement to the
prevailing party in the arbitration of its reasonable expenses of the
arbitration (including costs and reasonable attorneys’ fees).

(c) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing or except under extraordinary circumstances where the
interests of justice require a different procedure.

(d) A decision or award of the arbitral tribunal shall be final and binding upon
the parties to the arbitration proceeding. The parties hereto hereby waive to
the extent permitted by law any rights to appeal or to seek review of such award
by any court or tribunal. The parties hereto agree that the arbitral award may
be enforced, against the parties to the arbitration proceeding or their assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof.

12. CONFIDENTIALITY. The Employee agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of ENB Insurance, either during the period of the Employee’s employment
or at any time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data relating or belonging to ENB Insurance or any of
its affiliates, which shall have been obtained by the Employee during the
Employee’s employment by ENB Insurance or any its affiliates. The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to the Employee; (ii) becomes known to the public subsequent to
disclosure to the Employee through no wrongful act of the Employee or any
representative of the Employee; or (iii) the Employee is required to disclose by
applicable law, regulation or legal process (provided that the Employee provides
ENB Insurance with prior notice of the contemplated disclosure and reasonably
cooperates with ENB Insurance at its expense in seeking a protective order or
other appropriate protection of such information). Notwithstanding clauses
(i) and (ii) of the preceding sentence, the Employee’s obligation to maintain
such disclosed information in confidence shall not terminate where only portions
of the information are in the public domain.

13. NONCOMPETITION AGREEMENT.

(a) In view of the unique and valuable services expected to be rendered by the
Employee to ENB Insurance and in consideration of the compensation to be
received hereunder, during the Employee’s employment by ENB Insurance and,
unless the Employee’s employment is terminated for cause as defined in
Section 7, for a period of three years following the termination of the
Employee’s employment hereunder (the “Non-Competition Period”), the Employee
agrees that the Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in
any business of the same type as any business in which ENB Insurance or any of
its affiliates is engaged at the effective date of termination or in which they
have proposed, on or prior to such date, to be engaged in on or after such date
and in which the Employee has been involved to any extent (other than DE
MINIMIS) at any time during the 12-month period ending with the effective date
of termination, in any locale of the United States in which ENB Insurance
conducts business. This Section 13 shall not prevent the Employee from owning
not more than one percent of the total shares of all classes of stock
outstanding of any publicly held entity engaged in such business, nor will it
restrict the Employee from rendering services to charitable organizations, as
such term is defined in Section 501(c) of the Internal Revenue Code of 1986 (the
“Code”).

(b) If any portion of the restrictions set forth in this Section 13 should, for
any reason whatsoever, be declared invalid by a court or tribunal of competent
jurisdiction, the validity or enforceability of the remainder of such
restrictions shall not thereby be adversely affected.

(c) The Employee acknowledges that the territorial and time limitations set
forth in this Section 13 are reasonable and properly required for the adequate
protection of the business of ENB Insurance and its affiliates. The Employee
hereby waives, to the extent permitted by law, any and all right to contest the
validity of this Section 13 on the ground of breadth of its geographic or
product and service coverage or length of term. In the event any such
territorial or time limitation is deemed to be unreasonable by a court or
tribunal of competent jurisdiction, the Employee agrees to the reduction of the
territorial or time limitation to the area or period which such court or
tribunal shall deem reasonable.

14. NON-SOLICITATION AGREEMENT.

During the Employee’s employment with ENB Insurance and continuing during the
Non-Competition Period, the Employee agrees that he will not, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, knowingly solicit, aid or induce (a) any managerial level employee
of ENB Insurance or any of its affiliates to leave such employment in order to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with ENB Insurance or knowingly take
any action to materially assist or aid any other person, firm, corporation or
other entity in identifying or hiring any such employee or (b) any customer of
ENB Insurance or any customer of any of ENB Insurance’s affiliates to purchase
goods or services then sold by ENB Insurance or any of its affiliates from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.

15. NONCOMPETITION ACKNOWLEDGEMENTS RESPECTING RESTRICTIVE COVENANTS

(a) No Adequate Remedy at Law. The Employee acknowledges that it is impossible
to measure in money the damages that will accrue to ENB Insurance in the event
that the Employee breaches, or threatens to commit a breach of, any of the
restrictive covenants set forth in Sections 12, 13 and 14 (individually, a
“Restrictive Covenant”) and collectively, the “Restrictive Covenants”) and that
any such damages, in any event, would be inadequate and insufficient. Therefore,
if the Employee breaches, or threatens to commit a breach of, any Restrictive
Covenant, ENB Insurance or affiliate thereof shall have, in addition to, and not
in lieu of, any other rights and remedies available to them under law and in
equity, the right to injunctive relief and/or to have the Restrictive Covenants
specifically enforced by a court or tribunal of competent jurisdiction, without
the posting of any bond or other security. If ENB Insurance or any of its
affiliates shall institute any action or proceeding to enforce a Restrictive
Covenant, the Employee hereby waives, and agrees not to assert in any such
action or proceeding, the claim or defense that ENB Insurance or any of its
affiliates have an adequate remedy at law. Notwithstanding the foregoing,
nothing herein shall constitute a waiver by the Employee of his right to contest
whether a breach or threatened breach of any Restrictive Covenant has occurred.
The Employee shall inform any future employer of the Restrictive Covenants and
provide such employer with a copy thereof, prior to the commencement of that
employment.

(b) Injunctive Relief Not Exclusive Remedy. In the event of a breach of any of
the Restrictive Covenants, the Employee agrees that, in addition to any
injunctive relief as described in Section 15(a) above, ENB Insurance and any of
its affiliates shall be entitled to any other appropriate legal or equitable
remedy.

(c) Sections Reasonable, Fair and Equitable. The Employee agrees that the
provisions of Sections 12, 13, 14 and this Section 15 are reasonable, fair and
equitable in light of his duties and responsibilities under this Agreement and
the benefits to be provided to him under this Agreement and that it is necessary
to protect the legitimate business interests of ENB Insurance and that the
Employee has had independent legal advice in so concluding.

16. MISCELLANEOUS

16.1 NOTICE. All notices, requests, demands, and other communications required
or permitted to be given by either party to the other party by this Agreement
(including, without limitation, any notice of termination of employment and any
notice under the Commercial Arbitration Rules of an intention to arbitrate)
shall be in writing and shall be deemed to have been duly given when delivered
personally or when mailed by certified or registered mail, return receipt
requested, postage prepaid, at the address of the other party, as set forth
below, and shall be deemed to have been duly received when delivered personally
or received by such mailing or upon refusal of the receiving party to accept
such personal delivery or receipt of such mailing:

If to ENB Insurance to:

ENB Insurance Agency, Inc.

16 North Main Street

Angola, New York 14006

Attention: Chairman of the Board of Directors

If to the Employee, to:

Mr. Robert G. Miller

c/o ENB Insurance Agency, Inc.

16 North Main Street

Angola, New York 14006

Either party hereto may change its address for purposes of this Section 16 by
giving written notice to the other party hereto.

16.2 ENFORCEABILITY. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term, and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

16.3 COUNTERPARTS. This Agreement may be signed in counterparts with the same
effect as if the signatures to each counterpart were upon a single instrument,
and all such counterparts together shall be deemed an original of this
Agreement. For purposes of this Agreement, a facsimile copy of a party’s
signature shall be sufficient to bind such party.

16.4 GOVERNING LAW. This Agreement has been executed and delivered in the State
of New York and shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York.

16.5 ENTIRE AGREEMENT. Except as explicitly provided for herein, this Agreement
supersedes any and all other oral or written agreements (including (but not
limited to) any prior or current employment agreement or arrangement) heretofore
made relating to the subject matter hereof and constitutes the entire agreement
of the parties relating to the subject matter hereof.

16.6 TREATMENT AS NON-QUALIFIED DEFERRED COMPENSATION. The parties acknowledge
that certain payments under this Agreement may be treated as non-qualified
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended. In order that this Agreement complies with Section 409A, the
parties agree (i) that the benefits payable under Section 7 hereof are payable
only upon the Employee’s separation from service, as such term is used in
Section 409A, (ii) that if the Employee is determined to be a “specified
employee”, as defined in Section 409A, of a “corporation with publicly traded
stock”, as such phrase is used in Section 409A, than all payments under
Section 7 which are subject to Section 409A shall be delayed for a period of six
(6) months after the date of the Employee’s separation from service, (iii) that
the payments under Section 7 cannot be accelerated under the terms of this
Agreement, (iv) that there is neither any “initial deferral election” nor any
“subsequent elections”, as such terms are used in Section 409A, provided to the
Employee relating to any benefits under Section 7 which are subject to Section
409A, and (v) that the benefits under Section 7 hereof are not, and shall not be
funded through a trust located outside the United States. It is the expressed
intention of the parties that this Agreement comply with Section 409A, and its
terms and provisions shall be construed and interpreted to the extent possible
in a manner consistent with such intent.

16.7 SURVIVAL. Except as otherwise expressly provided herein, the termination of
the Employee’s employment hereunder or the expiration of this Agreement shall
not affect the enforceability of Sections 7(c), 12, 13, 14, 15 and Section 16
hereof or of any provisions hereof requiring the payment of certain amounts
following such termination or expiration

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

ENB INSURANCE AGENCY, INC.

     
By:
  /s/ Phillip Brothman
 
   
Name:
Title:
  Phillip Brothman
Chairman

By: /s/ Robert G. Miller Name: Robert G. Miller
Title: President

Schedule A
2007 Bonus Formula

The bonus shall be determined on the basis of “EBIT” as calculated in the ENB
Board approved operating budget for the performance year and compared against
the prior performance year actual results.

Payment formula is as follows:



  •   20% of increase over prior year actual “EBIT”



  •   Additional 30% of increase amount over the approved budgeted “EBIT” for
current performance year



  •   A maximum annual incentive bonus of $100,000

For purposes of this agreement, “EBIT” shall mean the annual net income before
accrued bonus as well as interest and income taxes for the employer as
determined annually by the Certified Public Accountants of the Company.

